Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/05/2021 is acknowledged.
It is noted that the species that applicant selected in the reply filed on 02/05/2021 is not rejected over prior art. The office action rejects claims 1-4, 6, 8-21, 25, 27, 28, 38, 39, 42 under 35 USC 102/103 and claims 1-4, 6, 8-21, 24, 25, 27, 28, 38, 39, 42, and 43 under 35 USC 101 and 35 USC 112(a). The species that applicant selected (Bi2Sr2Rb2CaCu2Oy) in the reply filed on 02/05/2021 is rejected under 35 USC 101 and 35 USC 112(a) as recited below. Additionally, it appears that claims 22-23 do not conform to the species election. Therefore, claims 22-23 are withdrawn from examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 24-28, 38, 39, 42, and 43 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims (and species reading thereon, including Bi2(Sr0.5Rb0.5)2CaCu2Oy and Bi2Sr2Rb2CaCu2Oy) encompass room temperature superconductors, which are mere theoretical materials and currently under known principles of physics and chemistry 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, 24-28, 38, 39, 42, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) (and species reading thereon, including Bi2(Sr0.5Rb0.5)2CaCu2Oy and Bi2Sr2Rb2CaCu2Oy) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors relied upon to make a determination of enablement include, but are not limited to:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	See MPEP 2164.
	In the instant case, the breadth of the claims includes room temperature superconductors. The nature of the invention is room temperature superconductivity. The state of the prior art does not include room temperature superconductivity; room temperature superconductivity exists as no more than a theoretical possibility. The superconductor art has a high level of unpredictability. The amount of direction provided by the inventor does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. Additionally, claims 26 and 27 recites that the superconducting temperature is at least 150K and 200K, respectively. This includes temperatures well above room temperature. Applicant has not provided any direction with regard to the temperatures included in the recited range. Additionally, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art, level of ordinary skill in the art, and the nature of invention. 
	In summary, given that room temperature superconductivity exists as no more than a theoretical possibility, the disclosure provided does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21, 24-28, 38, 39, 42, 43 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawai (“Effect of Alkaline Metal Substitutions…”).
Kawai teaches a compound of Bi2(Sr1-xMx)2CaCu2Oy wherein M is Rb and x=0-1 (page 562, Experimental; Figure 2 (description)). This disclosure anticipates/renders obvious the formula recited in claims 1-4, 6, 8-21, 25, 27, 28, 38, 39, 42, and 43. This disclosure also teaches/suggests the species Bi2(Sr0.5Rb0.5)2CaCu2Oy, inter alia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735